Title: From George Washington to Robert Morris, 9 August 1781
From: Washington, George
To: Morris, Robert


                        Dear Sir

                            Head Quarters Dobbs’s Ferry 9th Augt 1781.
                        
                        Inclosed is the Copy of a letter which I have just recd from Capt. Mitchell commanding the post at Wyoming,
                            representing his distress for provision. As this post was to have been supplied by Pennsylvania, and as you have now
                            undertaken to furnish the supplies required of the state, I must request you to take the speediest means of giving relief
                            to the Garrison—The quantity of provision which I judged necessary was mentioned in the estimate which I transmitted to
                            the Board of War, and which you no doubt have seen. I have the honor to be &c.

                        
                            P.S. I have written to Capt. Mitchell to subsist his men by collections from the Inhabitants untill a
                                regular supply can be sent to him.
                        

                    